REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for treating Celiac disease in a subject in need thereof who is not on a gluten-free diet. The method entails administering to the subject a therapeutically effective amount of a composition that comprises digestive enzymes, wherein the digestive enzymes comprise a protease, an amylase, and a lipase.
Claims were previously obvious over Shan et al. (US 2008/0193436 A1), which discloses a method of treating or ameliorating the effects of Celiac to a patient ingesting gluten by administering a glutenase enzyme, which can be co-administered with a gastric protease. Upon re-evaluation of the cited prior art, it has been determined that the enzymes being co-administered do not include a protease, an amylase, and a lipase. Thus, Shan et al. fails to anticipate the claimed invention. Cichoke does not remedy the deficiencies of Shan et al. since it teaches away from the requirement that the subject being treated is not on a gluten-free diet.
	The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,350,278 has been reviewed and accepted, thereby obviating the double patenting rejection over said patent. The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-3, 10-11, 16, 18, 20, 22, 45, and 130 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651